



Exhibit 10.1
AMENDED AND RESTATED FORTINET, INC.
2009 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and Dividend Equivalent Rights.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” as such terms are defined in Rule 405 of the U.S. Securities Act of
1933, as amended. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal, state and
foreign securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.
(d)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares or Dividend Equivalent Rights.
(e)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(f)    “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------




(g)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this Section 2(g), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company in substantially
the same proportions of their ownership after the transaction. Further, to the
extent that any amount constituting


-2-

--------------------------------------------------------------------------------




“non-qualified deferred compensation” under Section 409A of the Code would
become payable under this Plan by reason of a Change in Control, which does not
also constitute a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A of the Codeamount, the amount shall
instead become payable on the next permissible distribution event that would not
result in adverse tax consequences under Section 409A of the Code.
(h)    “Code” means the U.S. Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
(i)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
(j)    “Common Stock” means the common stock of the Company, $0.001 par value
per share.
(k)    “Company” means Fortinet, Inc., a Delaware corporation, or any successor
thereto.
(l)    “Consultant” means any person, including an advisor, that provides bona
fide services to the Company or a Parent or Subsidiary or an Affiliate to render
services to such entity.
(m)    “Director” means a member of the Board.
(n)    “Disability” means, (a) with respect to an Incentive Stock Option, total
and permanent disability as defined in Section 22(e)(3) of the Code and (b) with
respect to an Award that is subject to Section 409A of the Code where the
Participant’s Disability is a distribution event, solely for purposes of
determining the timing of settlement, no such event shall constitute a
Disability unless it also constitutes a “disability” as defined under Section
409A of the Code, provided that in all other circumstances, the Administrator in
its discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.
(o)    “Dividend Equivalent Right” means a right to receive the equivalent value
of dividends paid on the Shares with respect to Shares underlying Restricted
Stock Units or Performance Units prior to vesting of the Award. Such Dividend
Equivalent Rights shall be converted to cash or additional Shares, or a
combination of cash and Shares, by such formula and at such time and subject to
such limitations as may be determined by the Committee. Dividend Equivalent
Rights shall be subject to the same vesting and forfeitability restrictions to
which the Shares underlying the Awards are subject. For the avoidance of any
doubt, Dividend Equivalent Rights shall be not be granted with respect to
Options or Stock Appreciation Rights.
(p)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary or Affiliate of the Company. Neither
service as a Director


-3-

--------------------------------------------------------------------------------




nor payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
(q)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
(r)     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator, under a
reasonable methodology and reasonable application in compliance with Section
409A of the Code to the extent such determination is necessary for Awards under
the Plan to be exempt from Section 409A of the Code.
Notwithstanding the foregoing, for income tax reporting and withholding purposes
under U.S. federal, state, local or non-U.S. law and for such other purposes as
the Administrator deems appropriate, including, without limitation, where Fair
Market Value is used in reference to exercise, vesting, settlement or payout of
an Award, the Fair Market Value shall be determined by the Administrator in
accordance with applicable law and uniform and nondiscriminatory standards
adopted by it from time to time.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Non-Employee Director” means a Director of the Company who is not an
Employee.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means a stock option granted pursuant to Section 6 of the Plan.
(x)    “Outside Director” means a Director who is not an Employee.


-4-

--------------------------------------------------------------------------------




(y)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    “Participant” means the holder of an outstanding Award.
(aa)    “Performance Criteria” means the criteria that the Administrator selects
for purposes of establishing the Performance Goal or Performance Goals for a
Participant for an Award Performance Units or Performance Shares. The
Performance Criteria that will be used to establish Performance Goals include,
but are not limited to, the following: cash flow (including, without limitation,
operating cash flow and free cash flow), earnings per share, gross or net profit
margin, net income (either before or after interest, taxes, amortization, and/or
depreciation), operating income (either before or after restructuring and
amortization charges), return on capital or return on invested capital, return
on equity, return on operating assets or net assets, return on sales, sales or
revenue, stock price goals, total shareholder return.
(bb)    “Performance Goal” means the goal or goals established in writing by the
Committee for an Award of Performance Units or Performance Shares based upon the
Performance Criteria that the Committee, in its sole discretion, selects.
(cc)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(dd)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(ee)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ff)    “Plan” means this Amended and Restated 2009 Equity Incentive Plan, as
amended from time to time.
(gg)     “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(hh)    “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one Share, granted pursuant to Section 8. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.
(ii)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(jj)    “Section 16(b)” means Section 16(b) of the Exchange Act.


-5-

--------------------------------------------------------------------------------




(kk)    “Service Provider” means an Employee, Director or Consultant.
(ll)     “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
(mm)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.
(nn)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(oo)    “Tax-Related Items” means means any U.S. federal, state, and/or local
taxes and any taxes imposed by a jurisdiction outside of the U.S. (including,
without limitation, income tax, social insurance and similar contributions,
payroll tax, fringe benefits tax, payment on account, employment tax, stamp tax
and any other taxes related to participation in the Plan and legally applicable
to a Participant, including any employer liability for which the Participant is
liable pursuant to Applicable Laws or the applicable Award Agreement.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 47,873,531 Shares; provided, however, that only 13,500,000 Shares may be
issued or transferred pursuant to new Awards granted on or following the date
the Plan becomes effective, subject to the provisions of this Section 3. The
Shares may be authorized, but unissued, or reacquired Common Stock.
(b)    Shares Reissuable Under Plan. The following Shares that are subject to
Awards will again become available for future grant or sale under the Plan
(unless the Plan has terminated): (i) Shares subject to an Award that expires or
becomes unexercisable without having been exercised in full, or, with respect to
Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares, Awards that are forfeited to or Shares that are repurchased by the
Company due to the failure of the Award to vest; (ii) Shares that are not issued
because the Award is settled in cash; and (iii) Shares subject to an Award other
than an Option or Stock Appreciation Right which are surrendered in satisfaction
of obligations for Tax-Related Items arising under the Award.
(c)    Shares Not Reissuable Under Plan. Except as provided in Section 3(b), the
following Shares that are subject to Awards will not be returned to the Plan and
will not become available for future distribution under the Plan: (i) Shares
that have actually been issued under the Plan; (ii) Shares covered by an Option
or Stock Appreciation Right which are surrendered in payment of the Award
exercise or purchase price or in satisfaction of obligations for Tax-Related
Items incident to the exercise of an Option or Stock Appreciation Right; and
(iii) Shares that are subject to Stock Appreciation Rights that are not actually
issued upon exercise of the Award.
(d)    Shares Not Counted Against Share Pool Reserve. To the extent permitted by
Applicable Laws, Shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or an Affiliate shall not be counted against


-6-

--------------------------------------------------------------------------------




Shares available for grant pursuant to this Plan. Additionally, to the extent
permitted by Applicable Laws, in the event that a company acquired by (or
combined with) the Company or an Affiliate has shares available under a
pre-existing plan approved by its shareholders and not adopted in contemplation
of such acquisition or combination, the shares available for grant pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
shareholders of the entities party to such acquisition or combination) may, at
the discretion of the Committee, be used for Awards under the Plan in lieu of
awards under the applicable pre-existing plan of the other company and shall not
reduce the Shares authorized for grant under the Plan; provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any Affiliate in existence prior to
such acquisition or combination. The payment of Dividend Equivalent Right in
cash in conjunction with any outstanding Awards shall not be counted against the
Shares available for issuance under the Plan.
(e)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
(f)    Incentive Stock Option Limit. Subject to the provisions of Section 13 of
the Plan, the maximum number of Shares that may be issued pursuant to the
exercise of ISOs is 47,873,531 Shares.
(g)    Non-Employee Director Award Limit. Notwithstanding any provision to the
contrary in the Plan or in any policy of the Company regarding compensation
payable to a Non-Employee Director, the sum of the grant date fair value
(determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of all Awards payable in Common Stock and the maximum amount that may
become payable pursuant to cash compensation paid to the Non-Employee Director
during any calendar year shall not exceed $500,000.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.


-7-

--------------------------------------------------------------------------------




(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
(vi)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(vii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws, obtaining favorable tax treatment
or for any other purpose the Administrator determines is desirable and
consistent with the terms of the Plan;
(viii)    to modify or amend each Award (subject to Section 18 of the Plan),
including but not limited to the discretionary authority to accelerate the
vesting an Award, extend the post-termination exercisability period of Awards
and to extend the maximum term of an Option (subject to Section 6(b) of the Plan
regarding Incentive Stock Options) in a manner that would not result in adverse
tax consequesnces under Section 409A of the Code); provided that except with
respect to amendments made or other actions taken pursuant to Section 14(c)
hereof or any amendment or action with respect to an outstanding Award that may
be required or desirable to facilitate compliance with Applicable Laws, as
determined in the sole discretion of the Committee, no amendment or modification
of an outstanding Award shall affect adversely, in any material way, any Award
previously granted without the prior writtent consent of the Participant;
provided, further, however, than an amendment or modification that may cause an
Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Participant;
(ix)    to determine how Participants will satisfy withholding tax obligations,
consistent with Section 14 of the Plan;


-8-

--------------------------------------------------------------------------------




(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Delegation of Authority. To the extent permitted by Applicable Laws, the
Administrator, from time to time, may delegate to one or more officers of the
Company the authority to grant Awards to Participants other than (a) Employees
who are subject to Section 16 of the Exchange Act, (b) officers of the Company
to whom authority to grant or amend Awards has been delegated hereunder, or (c)
members of the Board. Furthermore, any delegation hereunder shall be subject to
the restrictions and limitations that the Board (or, as applicable, the
Committee) specifies at the time of such delegation, and the Board (or, as
applicable, the Committee) may rescind at any time the authority so delegated
and/or appoint a new delegatee. At all times, the delegatee appointed under this
Section 4(c) shall serve in such capacity at the pleasure of the Board (or, as
applicable, the Committee).
(d)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees of the Company or any Parent or Subsidiary of the
Company.
6.    Stock Options.
(a)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement, provided that it may not be greater than ten (10) years from the date
of grant. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any


-9-

--------------------------------------------------------------------------------




Parent or Subsidiary, the term of the Incentive Stock Option will be five (5)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
a)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
b)    granted to any Employee other than an Employee described in paragraph (a)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant and set forth in the Award
Agreement. Such consideration may consist entirely of: (1) cash; (2) check; (3)
promissory note, to the extent permitted by Applicable Laws, (4) other Shares,
provided that such Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.


-10-

--------------------------------------------------------------------------------




(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) a completed
notice of exercise (in such form as the Administrator may specify from time to
time) from the person entitled to exercise the Option, and (ii) full payment for
the Shares with respect to which the Option is exercised together with
applicable withholding taxes. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Award
Agreement and the Plan. Shares issued upon exercise of an Option will be issued
in the name of the Participant or, if allowed by the Administrator and requested
by the Participant, in the name of the Participant and his or her spouse. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option. The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 13 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after


-11-

--------------------------------------------------------------------------------




termination the Participant does not exercise his or her Option within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.


-12-

--------------------------------------------------------------------------------




(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. Nothwithstanding the foregoing, any such
dividends or distributions that are paid shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
(c)    Vesting of Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout (as described in
Section 8(d) hereof) as determined by the Administrator.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may settle earned Restricted Stock Units in cash, Shares, or a combination of
both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unvested
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.


-13-

--------------------------------------------------------------------------------




(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 6(b) relating to the maximum
term and Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an


-14-

--------------------------------------------------------------------------------




Award Agreement that will specify the Performance Period, and such other terms
and conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.
(d)    Vesting of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of vested
Performance Units/Shares will be made at such time as may be determined by the
Administrator. The Administrator, in its sole discretion, may pay vested
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period or such other time as may be
determined by the Administrator) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unvested Performance Units/Shares will be forfeited to the
Company, and again will be available for grant under the Plan.
11.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise or contrary to Applicable Laws, vesting of Awards granted
hereunder will be suspended during any unpaid leave of absence. A Participant
will not cease to be an Employee in the case of (i) any leave of absence
approved by the Participant’s employer or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary or Affiliate.
For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months following the
first (1st) day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.
12.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall not be transferable to a third-party for
consideration and the Award Agreement will contain such additional terms and
conditions as the Administrator deems appropriate.
13.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock


-15-

--------------------------------------------------------------------------------




split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust
the number and class and type or kind of securities that may be delivered under
the Plan and/or the number, class, and type or kind and price of securities
covered by each outstanding Award and the ISO maximum limit in Section 3 of the
Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered


-16-

--------------------------------------------------------------------------------




assumed if the Company or its successor modifies any of such performance goals
without the Participant’s consent; provided, however, a modification to such
performance goals only to reflect the successor corporation’s post-Change in
Control corporate structure will not be deemed to invalidate an otherwise valid
Award assumption.
(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse.
14.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy the Tax-Related Items that are required
to be withheld with respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy the Participant’s Tax-Related Items, in whole
or in part by (without limitation) (a) paying cash, (b) withholding from the
Participant’s wages or other cash compensation payable to the Participant by the
Company or an Affiliate, (c) withholding from the proceeds of the sale of Shares
acquired pursuant to an Award, either through a voluntary sale or a mandatory
sale arranged by the Company on the Participant’s behalf, without need of
further authorization, or (c) in the Committee’s sole discretion, by withholding
Shares otherwise issuable under an Award (or allowing the return of Shares)
sufficient, as determined by the Committee in its sole discretion, to satisfy
such Tax-Related Items. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the withholding for the
Tax-Related Items is determined.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
U.S. Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the date an Award is granted by the Administrator determines that the
Award may be subject to Section 409A of the Code and related U.S. Department of
Treasury guidance (including such guidance as may be issued after the date the
amendment and restatement of the Plan becomes effective), the Administrator may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies and


-17-

--------------------------------------------------------------------------------




procedures with retroactive effect), or take any other actions, including
amendments or actions that would result in a reduction to the benefits payable
under an Award, in each case, without the consent of the Participant, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related U.S. Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code if compliance is not
practical.
15.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Participant’s employer or
contracting company, nor will they interfere in any way with the Participant’s
right or the Participant’s employer or contracting company’s right to terminate
such relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
17.    Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon its approval by the stockholders of the Company. It will continue
in effect for a term of ten (10) years from the date adopted by the Board,
unless terminated earlier under Section 18 of the Plan.
18.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
(d)    No Repricing Without Shareholder Approval. No Award may be amended or
modified to permit the reduction of the exercise price of an Option or Stock
Appreciation Right, after it has been granted, to below the per Share Fair
Market Value as of the date the Option or Stock Appreciation Right was granted
(except for adjustments made pursuant to Section 13 of the Plan), unless
approved by the Company’s stockholders. Neither may the Administrator, without
the approval of the Company’s stockholders and except as provided in Section 13
of the Plan, cancel any outstanding


-18-

--------------------------------------------------------------------------------




Option or Stock Appreciation Right at any time when the then-current Fair Market
Value of a Share is less than the Fair Market Value of a Share on the date that
the outstanding Option or Stock Appreciation Right was granted, and replace it
with (A) a new Option or Stock Appreciation Right with a lower exercise price,
where the economic effect would be the same as reducing the exercise price of
the cancelled Option or Stock Appreciation Right below the per Share Fair Market
Value as of the date the Option or Stock Appreciation Right was granted, (B)
cash or (C) any other Award.
19.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
20.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
21.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
22.    Governing Law/Severability. The Plan and all determinations made and
actions taken thereunder shall be governed by the internal substantive laws, and
not the choice of law rules, of the State of California, United States and
construed accordingly, to the extent not superseded by applicable U.S. federal
law. If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.
23.    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Laws. In addition, the Committee may impose such other
clawback, recovery or recoupment provisions on an Award as the Committee
determines necessary or appropriate, including, without limitation, a
reacquisition right in respect of previously-acquired Shares or other cash or
property upon the occurrence of cause (as determined by the Committee).


-19-